Citation Nr: 0924724	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-37 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from April 1955 to February 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision by the RO that, in 
pertinent part, denied service connection for bilateral 
hearing loss and disability of the left ankle.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the appeal is being REMANDED for 
additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the evidence of record indicates that 
the Veteran underwent a hearing test at an ear, nose, and 
throat clinic in 1995, and that he underwent magnetic 
resonance imaging (MRI) to rule out an acoustic neuroma 
around 2007.  The evidence also shows that Eric Affeldt, 
D.P.M., has been treating him for foot and ankle pain.  
Presently, the claims file contains a November 2008 letter 
from Dr. Affeldt.  His clinical reports are not of record, 
however.  Neither is there any report pertaining to 
audiometric testing in 1995, or a subsequent MRI.  Because 
the missing reports could contain information that bears on 
the outcome of the Veteran's appeal, efforts should be made 
to obtain them.

VA treatment records show that the Veteran has been diagnosed 
with pes planus and posterior tibial tendon dysfunction 
(PTTD) of the left lower extremity.  He has made statements 
to the effect that he injured his left ankle in service and 
has had continuous or recurring symptoms ever since.  In 
light of the Veteran's allegations of continuity, the Board 
finds it necessary to have him examined for purposes of 
obtaining an opinion as to etiology.  See, e.g., 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  See also Russo v. Brown, 9 Vet. App. 46, 51 
(1996) (indicating that VA has a heightened duty to assist a 
claimant under circumstances where service records cannot be 
located).

Records of the Veteran's VA treatment were last obtained in 
July 2008.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claims are adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to provide releases for 
relevant records of treatment from Dr. 
Affeldt, for the records of audiometric 
testing he reportedly underwent in 1995, and 
for the MRI he had around 2007.  Also ask him 
to identify, and provide releases for (where 
necessary), any other care providers who 
might possesses new or additional evidence 
pertinent to the claims on appeal.  If he 
provides adequate identifying information, 
and the necessary release(s), assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The new or additional (i.e., non-
duplicative) evidence obtained, if any, 
should be associated with the claims file.

2.  Obtain copies of any records pertaining 
to relevant treatment the Veteran may have 
received at the VA Medical Center in 
Minneapolis, Minnesota since May 14, 2008, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  If, as a result of the foregoing 
development, additional evidence is received 
that relates in any way to the Veteran's 
hearing loss, make arrangements to return the 
claims file to the VA examiner who previously 
evaluated the Veteran in January 2008.  The 
examiner should be asked to review the 
expanded record and prepare a supplemental 
report indicating the extent to which, if 
any, the additional evidence impacts on his 
prior opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the Veteran has a 
hearing disability of either ear that can be 
attributed to service.  If the examiner who 
previously evaluated the Veteran is 
unavailable, schedule the Veteran for an 
examination by another examiner for purposes 
of obtaining the necessary information.  If 
the Veteran does not report for the new 
examination, the requested opinion(s) should 
nevertheless be provided, based on a review 
of the available evidence.  A complete 
rationale for all opinions should be 
supplied.

4.  Arrange to have the Veteran scheduled for 
an examination of his left ankle.  After 
reviewing the claims file, examining the 
Veteran, and conducting any testing deemed 
necessary, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the Veteran has a 
current disability of the left ankle that can 
be attributed to service.  A complete 
rationale should be provided.

5.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

